DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 27 and 28 are objected to because of the following informalities. Appropriate correction is required.
Regarding claim 27: Line 3 recites “a gaseous liquid”, however line 2 has already introduced “a gaseous liquid”.  It appears line 3 should recite “the gaseous liquid”. 
Regarding claim 28: Line 3 recites “its”, this generic placeholder should specifically recite the limitation being referred to. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 17, 19-23 and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tietze et al. (“Tietze”; US 2011/0150655).
Regarding claim 16: Tietze discloses a gearbox system (1, Fig. 1) for a wind turbine, comprising: 
a gearbox (2) with a gearbox housing that defines a gearbox volume; 
a plurality of lubrication locations (such as 2a and 2b); 
a lubricant reservoir (4); 
a lubricant provision arrangement (8) connecting the lubricant reservoir to the lubrication locations to provide a lubrication flow from the reservoir to the lubrication locations (as shown by lines from 8 in Fig. 1); 
a lubricant return arrangement (5, and associated connection lines) connecting the gearbox volume to the reservoir to provide a return flow of lubricant from the gearbox volume to the reservoir, the lubricant return arrangement comprising a pump (5) arranged downstream of the gearbox volume and a return duct connecting the gearbox volume to the reservoir (unlabeled but shown in Fig. 1); 
an aeration arrangement (6, for venting air, paragraph 0037) connecting the gearbox volume to the reservoir, the aeration arrangement comprising a restriction device (6) configured to restrict fluid flow through the aeration arrangement; and 
wherein a lubricant flow having a pressure and flow rate is provided from the reservoir to each lubrication location via the lubricant provision arrangement when the pump is operative (as shown in Fig. 1, paragraph 0038), and that the gearbox volume is flooded with lubricant from the reservoir via the lubricant provision arrangement when the pump is inoperative (as shown in Fig. 2, paragraphs 0039-0040).
Regarding claim 17: Tietze discloses the gearbox volume, when flooded, is filled with lubricant to a flooding level such that all bearings of the gearbox are at least partially covered with lubricant (as shown by flooded 2 in Fig. 2).
Regarding claim 19: Tietze discloses the reservoir, the pump, the lubricant provision arrangement, and the aeration arrangement are configured such that after the pump becomes inoperative the flooding occurs without further activation of any other component of the gearbox system to cause lubrication flow from the reservoir into the gearbox volume (as it bypasses the distribution system, it merely floods from the reservoir, paragraph 0039).
Regarding claim 20: Tietze discloses the aeration arrangement and restriction device are configured such a gaseous flow into and out of the gearbox volume occurs without flow of the lubricant out of the gearbox volume via the aeration arrangement (restriction device is for venting, paragraphs 0037, 0039, 0040).
Regarding claim 21: Tietze discloses the aeration arrangement (6) connects an upper portion of the reservoir to the gearbox volume (as shown in Fig. 1).
Regarding claim 22: Tietze discloses the reservoir and the gearbox volume are connected only via an airtight connection with the lubricant provision arrangement, the lubricant return arrangement, and the aeration arrangement (venting implies that the system is airtight, thus a vent is required).
Regarding claim 23: Tietze discloses the reservoir is arranged in a vertical direction above the gearbox volume such that the flooding is driven solely by potential energy of the lubricant (as shown in Fig. 2).	
Regarding claim 26: Tietze discloses the reservoir is a pressurized reservoir to hold the lubricant in a pressurized state (such as 6 bar, paragraph 0037).
Regarding claim 27: Tietze discloses the aeration arrangement and the restriction device are configured such that a gaseous fluid within the gearbox volume is released when the gearbox volume is flooded with lubricant, and a gaseous fluid enters the gearbox volume when a level of lubricant in the gearbox volume is reduced by operating the pump (inherent as it is a closed system with only the aeration arrangement being the outlet vent, the space must be occupied or else a vacuum will form).
Regarding claim 28: Tietze discloses a wind turbine, comprising a turbine rotor including a hub and at least one rotor blade mounted to a rotatable turbine shaft (paragraph 0001 – all this is inherent in a wind turbine), wherein the rotor blade is rotatably arranged around its longitudinal axis at the hub, an induction generator having a stator and a rotor, and a gearbox system according to claim 16 that couples the generator to the turbine shaft (as shown in Fig. 3).
Regarding claim 29: Tietze discloses a method for operating a gearbox system (1, Fig. 1) of a wind turbine (paragraph 0001), wherein the gearbox system comprises: 
a gearbox (2) having a gearbox volume (inherent); 
a plurality of lubrication locations (shown by lines leading into 2 in Fig. 1); 
a lubricant reservoir (4); 
a lubricant return arrangement (5 and associated lines) connecting the gearbox volume to the reservoir to provide a return flow (via 5) of lubricant from the gearbox volume to the reservoir, the lubricant return arrangement comprising a pump (5) arranged downstream of the gearbox volume and a return duct connecting the gearbox volume to the reservoir (as shown in Fig. 1); and 
an aeration arrangement (6) connecting the gearbox volume to the reservoir, the aeration arrangement comprising a restriction device (6) configured to restrict fluid flow through the aeration arrangement;
the method comprising: 
operating the pump such that lubricant is transported from the gearbox volume into the reservoir such that not more than 10% of the gearbox volume is filled with lubricant (paragraph 0037 – as shown in Fig. 1); and 
flooding the gearbox volume when the pump becomes inoperative without activating any other component of the gearbox system to cause lubrication flow from the reservoir into the gearbox volume (paragraph 0039, as shown in Fig. 2).
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tietze.
Regarding claim 18: Tietze discloses the reservoir, the pump, the lubricant provision arrangement, and the aeration arrangement are configured such that the flooding is achieved after the pump becoming inoperative (paragraph 0039), but does not explicitly disclose flooding is achieved within 45 min.
However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to ensure the flooding occurs within 45 minutes in order to ensure the bearings maintain proper lubrication. 
Regarding claim 25: Tietze discloses an inner volume of the reservoir but does not explicitly disclose the inner volume is at least 40% of an overall lubrication volume of the gearbox system, wherein the inner volume is between 300 liters and 1000 liters.
However, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the inner volume in order to effectively provide enough lubricant for the system. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tietze, in view of Khan (US 2021/0016217).
Regarding claim 24: Tietze discloses a reserovior with an inlet and an outlet but does not explicitly disclose a strainer arranged within the reservoir between an inlet and an outlet of the reservoir, the strainer configured to at least partially separating a gaseous component from the lubricant.
However, Khan discloses a strainer (152, 154, Fig. 4) arranged within the reservoir (110) between an inlet (118, Fig. 2) and an outlet of the reservoir (126), the strainer configured to at least partially separating a gaseous component from the lubricant (paragraph 0007, 0034, 0035).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the reservoir of Tietze to include the strainer of Khan to better separate the oil from the gaseous component (paragraph 0035). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832